EXAMINER’S AMENDMENT

IA.	Examiner’s amendments to the record appear below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 

In the Abstract:

In lines 6-7: replaced “the bone the” with ---the bone---

In the Specification:

In para. [0007], sentence 1 (line 12): replaced “at least on” with ---at least one--- 

IB.	Authorization for the examiner’s amendment below was given in an interview with Mason Bettenga on 3/14/2022.
The application has been amended as follows: 

In the claims:
Please replace the claim set filed on 11/5/2020 with the following claim set:

1. 	A surgical guide system, comprising: 
a guide body having a receiver and a reference plate joined by a connecting arm, a portion of the receiver and a portion of the reference plate intersecting a guide axis, the receiver comprising a tubular body having a proximal end and a distal end and an adjustment aperture 
a guide sleeve comprising a tubular body having a proximal end and a distal end and a lumen, the proximal end operable for coupling with the receiver within the adjustment aperture and adjustable therein; 
wherein the lumen of the guide sleeve is operable to guide a surgical tool along the guide axis therethrough, 
wherein the guide sleeve is recessed below the proximal end of the receiver while guiding the surgical tool, 
wherein the guide axis intersects a portion of the at least one bone interposed between the receiver and the reference plate. 
2. 	The surgical guide system of claim 1, wherein a rotation of the guide sleeve with respect to the receiver causes a change in distance between the guide sleeve and the reference plate. 
3. 	The surgical guide system of claim 1, the guide sleeve further includes a locating member comprising a tubular body having a proximal end and a distal end rotatable on the guide sleeve.
4. 	The surgical guide system of claim 3, the locating member further comprising: 
a reference arm extending from the tubular body having a portion offset from the guide axis; 
wherein a portion of the reference arm is operable to contact a portion of a first surface on the at least one bone interposed between the receiver and the reference plate, the guide axis 
wherein the reference arm limits the distance between the first surface and the guide axis. 
5. 	The surgical guide system of claim 4, the locating member further comprising at least one gripping feature extending from the distal end of the tubular body, wherein the gripping feature is operable to improve traction between the locating member and the at least one bone. 
6. 	The surgical guide system of claim 1, the receiver further comprising a slot, wherein the slot is parallel to the guide axis. 
7. 	The surgical guide system of claim 1, the receiver further comprising a scale, wherein the scale is calibrated to provide a measurement of the distance between the guide sleeve and the reference plate when a designated feature of the of the drill sleeve and the scale are both in view.
8. 	The surgical guide system of claim 1, further comprising a shuttle cable, wherein a first portion of the shuttle cable is coupled to the reference plate and at least a second portion of the shuttle cable is coupled in communication with the receiver, wherein a third portion of the shuttle cable is capable of being engaged with the surgical tool.
9.         The surgical guide system of claim 8, wherein a portion of the shuttle cable is capable of being coupled with the connecting arm while guiding the surgical tool.
10. 	The surgical guide system of claim 1, the reference plate further comprising at least one orientation aperture, the orientation aperture operable for containing the shuttle cable therethrough, wherein the at least one orientation aperture positions a portion of the shuttle cable for engagement with a surgical device.

12. 	The surgical guide system of claim 1, the reference plate further comprising an aperture, wherein the guide axis intersects a portion of the aperture, wherein the aperture is operable to receive a surgical instrument.
13. 	The surgical guide system of claim 1, the reference plate further comprising a slot formed from the proximal surface to the distal surface of the reference plate, wherein the guide axis intersects a portion of the slot.
14. 	The surgical guide system of claim 1 further comprising a driver, the driver comprising a driver body having a proximal end and a distal end and operable to couple with the guide sleeve, wherein a torque applied to the driver causes the guide sleeve to rotate. 
15. 	The surgical guide system of claim 14, the driver body further comprising a lumen.
16. 	The surgical guide system of claim 15, the driver body further comprising a slot extending from the lumen through the wall of the driver body, wherein the slot is operable for the surgical tool to access the lumen through the side of the driver body. 
17. 	The surgical guide system of claim 14, the driver further comprising a driver scale calibrated to provide a measurement of the distance between the guide sleeve and the reference plate when a designated feature of the of the guide body and the driver scale are both in view. 
18. 	A method of transporting a shuttle cable through at least one bone comprising the steps: 
positioning the surgical guide system of claim 8 on at the least one bone, the at least one bone having a first side and a second side, wherein the at least one bone is interposed between 
passing the surgical tool through the bone hole in the at least one bone from the first hole end to the second hole end; 
engaging the surgical tool with the third portion of the shuttle cable; 
retrieving the second portion of the shuttle cable through the bone hole from the second hole end to the exit the first hole end; and 
moving the guide body away from the at least one bone;
wherein moving the guide body away from the at least one bone the second portion causes the first portion of the shuttle cable to be available for manipulation from the second hole end.
19. 	The method of claim 18, further comprising the step of forming the bone hole in at least one bone from a first side to a second side, wherein the bone hole is colinear with the guide axis.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Hangody et al. (US 6375658) discloses a system/method (e.g. Fig. 49) involving a receiver (e.g. 605), a reference plate (e.g. 630), a connecting arm (e.g. 615) that joins the reference plate and the receiver, and a guide sleeve (e.g. 625), but fails to disclose at least the receiver comprises a tubular body having a proximal end and a distal end and an adjustment aperture formed therethrough and the guide 

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775